


AMENDMENT NO. 1
TO THE
AARON’S, INC.
EMPLOYEES RETIREMENT PLAN AND TRUST




This Amendment No. 1 is made and entered into this 1st day of December, 2011, by
Aaron’s Inc. (the “Company”).


W I T N E S S E T H:


WHEREAS, the Company maintains the Aaron’s, Inc. Employees Retirement Plan and
Trust, as amended and restated effective as of December 31, 2010 (the “Plan”),
for the exclusive benefit of its employees and their beneficiaries;


WHEREAS, Article X of the Plan permits the Company to amend the Plan from time
to time; and


WHEREAS, the Company desires to amend the Plan to reflect the activation date of
the Plan’s Roth 401(k) contribution feature and to provide for certain changes
pursuant to the Worker, Retiree, and Employer Recovery Act of 2008.


NOW, THEREFORE, the Plan is hereby amended as follows:


1.    The first sentence of Section 3.1(a)(iv)(1) shall be amended, effective as
of December 1, 2011, to read as follows:


“Effective as of December 1, 2011 and subject to all the terms, conditions and
limitations of the Plan, each Participant may make an election to make Roth
401(k) Contributions in lieu of all or a portion of the Pay Transfers that the
Participant is otherwise entitled to make under Section 3.1(a).”


2.    New Section 5.9(c)(ix) shall be added, effective as of January 1, 2009, as
follows:


(a)    “(ix)    Required Minimum Distributions for 2009. Notwithstanding
anything contained herein to the contrary, a Participant or designated
Beneficiary who would have been required to receive required minimum
distributions for the 2009 Plan year pursuant to this Section 5.9(c) but for the
enactment of Section 401(a)(9)(H) of the Code, and who would have satisfied that
requirement by receiving a distribution that was (1) equal to the required
minimum distribution for 2009; or (2) one or more payments in a series of
substantially equal distributions (that would have included the required minimum
distribution for 2009) made at least annually and expected to last for the life
(or life expectancy) of the






--------------------------------------------------------------------------------




Participant, the joint lives (or joint live expectancy) of the Participant and
the designated Beneficiary, or for a period of at least 10 years (collectively
referred to as the “2009 RMD”), did not receive any 2009 RMD unless the
Participant or designated Beneficiary affirmatively elected to receive the 2009
RMD. Notwithstanding anything to the contrary and if so requested by a
Participant or designated Beneficiary, all or any portion of a 2009 RMD made to
a Participant or designated Beneficiary was treated as an Eligible Rollover
Distribution for any Plan purpose.”


Except as amended herein, the provisions of the Plan shall remain in full force
and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
by its duly authorized corporate officer and its corporate seal to be hereunto
affixed.




 
 
AARON’S, INC.






By:


/s/ Gilbert L. Danielson


 
Gilbert L. Danielson
Executive Vice President and Chief Financial Officer








2





